UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 16, 2010 CHINA EXECUTIVE EDUCATION CORP. (Exact name of registrant as specified in its charter) Nevada 000-54086 75-3268300 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) Hangzhou MYL Business Administration Consulting Co. Ltd. Room 307, Hualong Business Building, 110 Moganshan Road, Hangzhou, P.R.China 310005 (Address of Principal Executive Offices, including Zip Code) Registrant's telephone number, including area code: (86) 0571-8880-8109 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 2.02. Results of Operations and Financial Condition. All of the information furnished in Items 2.02 and 9.01 of this report, including the accompanying exhibit, are being furnished and shall not be deemed to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise and shall not be incorporated by reference into any filing under the Securities Act of 1933, as amended, except to the extent expressly set forth by specific reference in such filing. On November 16, 2010, China Executive Education Corp. (the “Company”) issued a press release reporting the financial results of the Company for the quarter ended September 30, 2010.A copy of the press release is attached as Exhibit 99.1 and is incorporated herein by reference. Item 9.01.Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press release reporting results for the quarter ended September 30, 2010, issued by the Company on November 16, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CHINA EXECUTIVE EDUCATION CORP. Dated: November 17, 2010 By /s/ Kaien Liang Name: Kaien Liang Title: Chairman and Chief Executive Officer EXHIBIT INDEX Form 8-K Filed Exhibit No. Description Herewith By Reference Press Release issued on November 16, 2010 X
